Per Curiam.

Even if the witness was not acquainted with the speaker and therefore did not recognize his voice at the time of the telephone conversation, the telephone conversation is admissible if the witness testifies that he met the speaker thereafter and then recognized his voice as the voice he had heard *278over the telephone. The difference affects the weight rather than the competency of the evidence (Richardson, Evidence [9th ed.], § 384, subd. [f], p. 368).
The judgment should be reversed and new trial ordered, with $30 costs to appellant to abide the event.
Concur — Tilzeb, J. P., Hecht and Hoestadteb, JJ.
Judgment reversed, etc.